UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7155



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


SAMUEL WESLEY, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
97-33; CA-02-1749-CCB)


Submitted:   September 16, 2004       Decided:   September 24, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Samuel Wesley, Jr., Appellant Pro Se. John Francis Purcell, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Samuel Wesley, Jr., a federal prisoner, seeks to appeal

the district court’s order denying relief on his motions filed

under Fed. R. Crim. P. 33, 28 U.S.C. § 2255 (2000), and Fed. R.

Civ. P. 59(e), and on his motion to amend his § 2255 motion.            We

affirm in part and dismiss in part.

            With regard to Wesley’s appeal of the district court’s

denial of his Rule 33 motion for a new trial, we have reviewed the

record and find no abuse of discretion.             See United States v.

Perry, 335 F.3d 316, 320 (4th Cir. 2003) (stating standard of

review), cert. denied, 124 S. Ct. 1408 (2004).            Accordingly, we

affirm that portion of the district court’s order.

            Turning to the denial of post-conviction and Rule 59(e)

relief, the orders are not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the


                                     - 2 -
record and conclude that Wesley has not made the requisite showing.

Accordingly,   we   deny   Wesley’s   motion   for   a   certificate   of

appealability and dismiss this portion of the appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                              AFFIRMED IN PART AND DISMISSED IN PART




                                 - 3 -